Citation Nr: 0215782	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to an increased evaluation for rheumatic 
heart disease with heart murmur and mitral regurgitation, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

4.  Entitlement to service connection under 38 U.S.C. § 1151 
for an eye condition as a result of VA surgical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to March 
1952.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from rating decisions by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

A preliminary review of the record indicates that due to an 
outstanding hearing request, this matter is not ready for 
appellate disposition.  In a statement received in October 
2001, the veteran indicated that he desired a BVA hearing via 
videoconference techniques at a local VA office.  A request 
for a video hearing was also contained in the veteran's 
representative's October 2002 informal hearing presentation.

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

The veteran should be scheduled for a 
videoconference hearing at the RO before 
a Member of the Board at the next 
available opportunity.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




